Exhibit 10.2
EXECUTION COPY
SECURITY AGREEMENT
Dated June 24, 2009
From
TERREMARK WORLDWIDE, INC.,
and the other Grantors referred to herein,
as Grantors
to
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Trustee
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



2

T A B L E O F C O N T E N T S

              Section       Page
 
           
Section 1.
  Grant of Security     5  
 
           
Section 2.
  Security for Obligations     9  
 
           
Section 3.
  Grantors Remain Liable     10  
 
           
Section 4.
  Delivery and Control of Security Collateral     10  
 
           
Section 5.
  Maintaining the Account Collateral     11  
 
           
Section 6.
  Release of Amounts     12  
 
           
Section 7.
  Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims     12  
 
           
Section 8.
  Representations and Warranties     13  
 
           
Section 9.
  Further Assurances     17  
 
           
Section 10.
  As to Equipment and Inventory     18  
 
           
Section 11.
  Insurance     18  
 
           
Section 12.
  Post-Closing Changes; Bailees; Collections on Assigned Agreements, Receivables
and Related Contracts     19  
 
           
Section 13.
  As to Intellectual Property Collateral     20  
 
           
Section 14.
  Voting Rights; Dividends; Etc.     22  
 
           
Section 15.
  As to the Assigned Agreements     23  
 
           
Section 16.
  Payments Under the Assigned Agreements     23  
 
           
Section 17.
  As to Letter-of-Credit Rights     23  
 
           
Section 18.
  Transfers and Other Liens; Additional Shares     24  
 
           
Section 19.
  Collateral Trustee Appointed Attorney-in-Fact     24  
 
           
Section 20.
  Collateral Trustee May Perform     24  
 
           
Section 21.
  The Collateral Trustee’s Duties     25  
 
           
Section 22.
  Remedies     25  
 
           
Section 23.
  Indemnity and Expenses     27  
 
           
Section 24.
  Amendments; Waivers; Additional Grantors; Etc.     27  

Terremark — Security Agreement



--------------------------------------------------------------------------------



 



3

             
Section 25.
  Notices, Etc     28  
 
           
Section 26.
  Continuing Security Interest; Assignments and Transfer under the Parity Lien
Documents     28  
 
           
Section 27.
  Release; Termination     28  
 
           
Section 28.
  Execution in Counterparts     29  
 
           
Section 29.
  The Mortgages     29  
 
           
Section 30.
  Governing Law     29  

Schedules

         
Schedule I
  -   Location, Chief Executive Office, Place Where Agreements Are Maintained,
Type of Organization, Jurisdiction of Organization And Organizational
Identification Number
Schedule II
  -   Pledged Interests and Pledged Debt
Schedule III
  -   Assigned Agreements
Schedule IV
  -   Locations of Equipment and Inventory
Schedule V
  -   Changes in Name, Location, Etc.
Schedule VI
  -   Patents, Trademarks and Trade Names, Copyrights and IP Agreements
Schedule VII
  -   Account Collateral
Schedule VIII
  -   Commercial Tort Claims
Schedule IX
  -   Letters of Credit
 
       
Exhibits
       
 
       
Exhibit A
  -   Form of Security Agreement Supplement
Exhibit B
  -   Form of Account Control Agreement (Deposit Account/Securities Account)
Exhibit C
  -   Form of Intellectual Property Security Agreement
Exhibit D
  -   Form of Intellectual Property Security Agreement Supplement

Terremark — Security Agreement



--------------------------------------------------------------------------------



 



4

SECURITY AGREEMENT
     SECURITY AGREEMENT dated June 24, 2009 (this “Agreement”) made by Terremark
Worldwide, Inc., a Delaware corporation (the “Company”), the other Persons
listed on the signature pages hereof and the Additional Grantors (as defined in
Section 24) (the Company and the Persons so listed and the Additional Grantors
being, collectively, the “Grantors”), to U.S. Bank National Association, (“US
Bank”), as collateral trustee (in such capacity, together with any successor
collateral trustee appointed pursuant to the Collateral Trust Agreement (as
hereinafter defined), the “Collateral Trustee”) for the Parity Lien
Representatives and the holders of Parity Lien Obligations (each as defined in
the Collateral Trust Agreement and collectively, together with the Collateral
Trustee, the “Secured Parties”).
     PRELIMINARY STATEMENTS:
     (1) The Company and the other Grantors have entered into an indenture dated
as of June 24, 2009 as amended, amended and restated, supplemented and otherwise
modified from time to time (the "Indenture”) with The Bank of New York Mellon
Trust Company, N.A., as trustee (the “Trustee”) for the holders of the Company’s
Senior Secured Notes due 2017 (including any additional notes that may be issued
under the Indenture from time to time and any exchange notes issued in respect
of such notes and additional notes, the "Notes"). The Grantors (other than the
Company) have guaranteed the obligations of the Company in respect of the Notes
pursuant to a note guarantee set forth in the Indenture.
     (2) The Company and the other Grantors may enter into other Parity Lien
Documents in respect of additional Parity Lien Obligations to be incurred in the
future.
     (3) In order to induce the Trustee to enter into the Indenture and the
Parity Lien Representatives and the other holders of the Parity Lien Obligations
to enter into the other Parity Lien Documents, the Grantors have agreed to
grant, pursuant to the terms of this Agreement, a continuing security interest
in and to the Collateral to the Collateral Trustee for the ratable benefit of
the Secured Parties to secure the Parity Lien Obligations.
     (4) Each Grantor is the owner of the shares of stock or other Equity
Interests (the “Initial Pledged Interests”) set forth opposite such Grantor’s
name on and as otherwise described in Part I of Schedule II hereto and issued by
the Persons named therein and of the indebtedness (the “Initial Pledged Debt”)
set forth opposite such Grantor’s name on and as otherwise described in Part II
of Schedule II hereto and issued by the obligors named therein.
     (5) The Grantors have opened deposit accounts (the “Deposit Accounts”) with
banks, in the name of the applicable Grantor and subject to the terms of this
Agreement, as described in Schedule VII hereto.
     (6) The Company is the beneficiary under certain letters of credit as
described in Schedule IX.
     (7) It is a condition precedent to the entry into the Parity Lien Documents
by the Parity Lien Representatives and the other holders of Parity Lien
Obligations that the Grantors shall have granted to the Collateral Trustee for
the ratable benefit of the Secured Parties the security interest in the
Collateral granted under this Agreement.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



5

     (8) The Collateral Trustee has agreed, pursuant to the terms of the
Collateral Trust Agreement, dated as of the date hereof, by and among the
Company, the other Grantors, the Collateral Trustee, the Trustee and the other
parties party thereto (as amended, amended and restated and otherwise modified
from time to time, the “Collateral Trust Agreement”) to accept the grant of a
security interest under this Agreement as security for the Parity Lien
Obligations (referred to herein as “Secured Obligations”).
     (9) Each Grantor will derive substantial direct and indirect benefit from
the transactions contemplated by the Indenture and the other Parity Lien
Documents.
     (10) Capitalized terms used herein and not otherwise defined in this
Agreement are used in this Agreement as defined in the Indenture or the
Collateral Trust Agreement. Further, unless otherwise defined in this Agreement
or in the Indenture or the Collateral Trust Agreement, terms defined in
Article 8 or 9 of the UCC (as defined below) and/or in the Federal Book Entry
Regulations (as defined below) are used in this Agreement as such terms are
defined in such Article 8 or 9 and/or the Federal Book Entry Regulations. “UCC”
means the Uniform Commercial Code as in effect, from time to time, in the State
of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority. The term “Federal Book Entry Regulations” means (a) the federal
regulations contained in Subpart B (“Treasury/Reserve Automated Debt Entry
System (TRADES)”) governing book-entry securities consisting of U.S. Treasury
bills, notes and bonds and Subpart D (“Additional Provisions”) of 31 C.F.R.
Part 357, 31 C.F.R. § 357.2, § 357.10 through § 357.15 and § 357.40 through §
357.45 and (b) to the extent substantially similar to the federal regulations
referred to in clause (a) above (as in effect from time to time), the federal
regulations governing other book-entry securities.
     NOW, THEREFORE, in consideration of the premises and in order to induce the
parties to enter into the Parity Lien Documents from time to time, each Grantor
hereby agrees with the Collateral Trustee for the ratable benefit of the Secured
Parties as follows:
     Grant of Security. Each Grantor hereby grants to the Collateral Trustee,
for the ratable benefit of the Secured Parties, a security interest in such
Grantor’s right, title and interest in and to the following, in each case, as to
each type of property described below, whether now owned or hereafter acquired
by such Grantor, wherever located, and whether now or hereafter existing or
arising (collectively, the “Collateral”):
     (a) all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC and all software that is embedded in and is part of such
equipment (any and all such property being the “Equipment”);
     (b) all inventory in all of its forms, including, without limitation,
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof,
(ii) goods in which such Grantor has an interest in mass or a joint or other
interest or right of any kind (including, without limitation, goods in which
such Grantor has an interest or right as consignee) and (iii) goods that are
returned to or repossessed or stopped in transit by such Grantor), and all
accessions thereto and products thereof and documents therefor, including,
without limitation, computer programs and supporting information that constitute
inventory within the meaning of the UCC and all software that is embedded in and
is part of such inventory (any and all such property being the “Inventory”);
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



6

     (c) all accounts, chattel paper (including, without limitation, tangible
chattel paper and electronic chattel paper), instruments (including, without
limitation, promissory notes), deposit accounts, letter-of-credit rights,
general intangibles (including, without limitation, payment intangibles) and
other obligations of any kind, whether or not arising out of or in connection
with the sale or lease of goods or the rendering of services and whether or not
earned by performance, and all rights now or hereafter existing in and to all
supporting obligations and in and to all security agreements, mortgages, Liens,
leases, letters of credit and other contracts securing or otherwise relating to
the foregoing property (any and all of such accounts, chattel paper,
instruments, deposit accounts, letter-of-credit rights, general intangibles and
other obligations, to the extent not referred to in clause (d), (e), (f) or
(g) below, being the “Receivables”, and any and all such supporting obligations,
security agreements, mortgages, Liens, leases, letters of credit and other
contracts being the “Related Contracts”);
     (d) the following (the “Security Collateral”):
     (i) the Initial Pledged Interests and the certificates, if any,
representing the Initial Pledged Interests, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial Pledged Interests and all warrants, rights or options
issued thereon or with respect thereto;
     (ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;
     (iii) all additional shares of stock and other Equity Interests from time
to time acquired by such Grantor in any manner (such shares and other Equity
Interests, together with the Initial Pledged Interests, being the “Pledged
Interests”), and the certificates, if any, representing such additional shares
or other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto;
     (iv) all additional indebtedness from time to time owed to such Grantor
(such indebtedness, together with the Initial Pledged Debt, being the “Pledged
Debt”) and the instruments, if any, evidencing such indebtedness, and all
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness; and
     (v) all other investment property (including, without limitation, all (A)
securities, whether certificated or uncertificated, (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodity accounts) in
which such Grantor has now, or acquires from time to time hereafter, any right,
title or interest in any manner, and the certificates or instruments, if any,
representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, distributions, value, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all warrants, rights or options issued thereon or with
respect thereto;
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



7

     (e) each of the agreements listed on Schedule III hereto, each IP Agreement
(as hereinafter defined) and each Hedging Obligation to which such Grantor is
now or may hereafter become a party, in each case as such agreements may be
amended, amended and restated, supplemented or otherwise modified from time to
time (collectively, the “Assigned Agreements”), including, without limitation,
(i) all rights of such Grantor to receive moneys due and to become due under or
pursuant to the Assigned Agreements, (ii) all rights of such Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Assigned Agreements, (iii) claims of such Grantor for damages arising out of or
for breach of or default under the Assigned Agreements and (iv) the right of
such Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the "Agreement Collateral”);
     (f) the following (collectively, the “Account Collateral”):
     (i) the Deposit Accounts, any cash collateral account referred to in
Section 12 hereof (a “Cash Collateral Account”) and all funds and financial
assets from time to time credited thereto (including, without limitation, all
Cash Equivalents), all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such funds and financial assets,
and all certificates and instruments, if any, from time to time representing or
evidencing the Deposit Accounts or any such Cash Collateral Account;
     (ii) all promissory notes, certificates of deposit, deposit accounts,
checks and other instruments from time to time delivered to or otherwise
possessed by the Collateral Trustee for or on behalf of such Grantor, including,
without limitation, those delivered or possessed in substitution for or in
addition to any or all of the then existing Account Collateral; and
     (iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;
     (g) the following (collectively, the “Intellectual Property Collateral”):
     (i) all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);
     (ii) all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered, together, in each case, with
the goodwill symbolized thereby (“Trademarks”);
     (iii) all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered (“Copyrights”);
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



8

     (iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);
     (v) all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information (collectively, “Trade Secrets”), and
all other intellectual, industrial and intangible property of any type,
including, without limitation, industrial designs and mask works;
     (vi) all registrations and applications for registration for any of the
foregoing (provided that no security interest shall be granted in United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law), including, without limitation, those registrations and
applications for registration set forth in Schedule VI hereto (as such
Schedule VI may be supplemented from time to time by supplements to this
Agreement, each such supplement being substantially in the form of Exhibit D
hereto (an “IP Security Agreement Supplement”) executed by such Grantor to the
Collateral Trustee from time to time), together with all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations
thereof;
     (vii) all tangible embodiments of the foregoing, all rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (viii) all agreements, permits, consents, orders and franchises relating to
the license, development, use or disclosure of any of the foregoing to which
such Grantor, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth in Schedule VI hereto (“IP Agreements”);
and
     (ix) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;
     (h) all commercial tort claims described in Schedule VIII hereto
(collectively the “Commercial Tort Claims Collateral”);
     (i) all books and records (including, without limitation, customer lists,
credit files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and
     (j) all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (i) of this Section 1 and this clause
(j)) and, to the extent not otherwise included, all (A) payments under insurance
(whether or not the Collateral Trustee is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, (B) tort claims,
including, without limitation, all commercial tort claims and (C) cash;
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



9

provided, however, that (i) any pledge pursuant to the provisions of this
Section 1 of the capital stock or other Equity Interests in any Subsidiary that
is not a Domestic Subsidiary, where such Subsidiary is a “controlled foreign
corporation” under Section 957 of the U.S. Internal Revenue Code and the pledge
of any greater percentage would result in material adverse tax consequences to
the Company, shall be limited to 65% of such capital stock or other Equity
Interests (or such greater percentage as shall not result in such material
adverse tax consequences), (ii) notwithstanding anything to the contrary
contained in clause (g) above, Intellectual Property Collateral shall not
include intellectual property in relation to which any applicable law or
regulation, or any agreement with a domain name registrar or any other Person
entered into by the Grantor in the ordinary course of business and existing on
the date hereof, prohibits the creation of a security interest therein or would
otherwise invalidate such Grantor’s right, title or interest therein; (iii) the
security interest granted herein shall not extend to and the term “Collateral”
shall not include any lease, license, contract, property rights or agreements to
which any Grantor is a party or any of its rights (including property rights
with respect to the equipment) or interests thereunder if and for so long as the
grant of such security interest shall constitute or result in (x) the
abandonment, invalidation or unenforceability of any right, title or interest of
any debtor therein or (y) in a breach or termination pursuant to the terms of,
or a default under any such lease, license, contract or agreement (other than to
the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity); provided, however, that such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation or unenforceability shall be remedied and to the
extent severable, shall attach immediately to any portion of such lease,
license, contract, or agreement that does not result in any of the consequences
specified in (x) or (y) above; (iv) the Collateral shall not include any
interests of the Company or any Grantor in any contract, license, permit,
authorization or franchise with government authorities relating to the Permitted
Business (as defined in the Indenture); provided that the security interest
granted under this Agreement shall attach to any contract, license, permit,
authorization or franchise relating to the Permitted Business, to which the
applicable governmental authority has consented to the grant of a security
interest under the Security Documents; and (v) after-acquired property
designated as an “Excluded Asset” pursuant to the Indenture (the items described
in the foregoing clauses (ii) through (v) collectively, the “Excluded Assets”).
Notwithstanding the immediately preceding sentence, if at any time such property
or asset ceases to be an Excluded Asset, then the right to receive, and any
interest in, all proceeds of, or monies or other consideration received from or
attributable to the sale, transfer, assignment or other disposition of such
assets shall not constitute Excluded Assets. Notwithstanding the foregoing, the
Collateral shall include (and Excluded Assets shall be deemed to exclude)
(x) the right to receive all proceeds derived from the sale, assignment,
transfer or transfer of control of Excluded Assets (unless such right
independently constitutes Excluded Assets) and (y) proceeds of Excluded Assets
(unless such proceeds independently constitute Excluded Assets)
     Section 2. Security for Obligations. This Agreement secures, in the case of
each Grantor, the payment of all Secured Obligations of such Grantor now or
hereafter existing under the Parity Lien Documents, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses or otherwise. Without limiting the generality of the
foregoing, this Agreement secures, as to each Grantor, the payment of all
amounts that constitute part of the Secured Obligations and would be owed by
such Grantor to any Secured Party under the Parity Lien Documents but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Grantor.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



10

     Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Trustee
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Parity Lien Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
     Section 4. Delivery and Control of Security Collateral. (a) All
certificates or instruments representing or evidencing Security Collateral shall
be delivered to and held by or on behalf of the Collateral Trustee pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Collateral Trustee. With
respect to certificates or instruments representing or evidencing Security
Collateral that are currently in possession of a prior collateral agent, within
10 days of the date hereof, such certificates or instruments shall be delivered
to the Collateral Trustee, or if such certificates or instruments cannot be
located, an affidavit of loss in respect of such certificates in a mutually
agreed form shall be delivered to the Collateral Trustee and new certificates
evidencing such pledged equity and such pledged debt shall be issued by the
Company and each other applicable Grantor and shall be delivered to the
Collateral Trustee. The parties acknowledge that the Collateral Trustee shall
not have any responsibility with respect to such certificates or instruments
until taking possession thereof in accordance with the terms herein. Upon the
occurrence and during the continuance of any event or condition which, under the
terms of any Parity Lien Document, causes or permits the holders of any Parity
Lien Obligations to cause such Parity Lien Obligations to become immediately due
and payable (with the giving of notice or passage of time or both) (a “Parity
Lien Event of Default”), the Collateral Trustee shall have the right (i) at any
time to exchange certificates or instruments representing or evidencing Security
Collateral for certificates or instruments of smaller or larger denominations
and (ii) at any time in its discretion and without notice to any Grantor, to
transfer to or to register in the name of the Collateral Trustee or any of its
nominees any or all of the Security Collateral, subject only to the revocable
rights specified in Section 14(a).
     (b) With respect to any Security Collateral in which any Grantor has any
right, title or interest and that constitutes an uncertificated security, such
Grantor will cause the issuer thereof (or, if the issuer thereof is not a
Subsidiary of such Grantor, will use commercially reasonable efforts to cause
the issuer thereof) either (i) to register the Collateral Trustee as the
registered owner of such security or (ii) to agree in an authenticated record
with such Grantor and the Collateral Trustee that such issuer will comply with
instructions with respect to such security originated by the Collateral Trustee
without further consent of such Grantor, such authenticated record to be in form
and substance satisfactory to the Collateral Trustee. With respect to any
Security Collateral in which any Grantor has any right, title or interest and
that is not an uncertificated security, upon the request of the Collateral
Trustee upon the occurrence and during the continuance of a Parity Lien Event of
Default, such Grantor will notify each such issuer of Pledged Interests pledged
by such Grantor that such Pledged Interests is subject to the security interest
granted hereunder.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



11

     (c) With respect to any Security Collateral in which any Grantor has any
right, title or interest and that constitutes a security entitlement in which
the Collateral Trustee is not the entitlement holder, such Grantor will cause
the securities intermediary with respect to such security entitlement either
(i) to identify in its records the Collateral Trustee as the entitlement holder
of such security entitlement against such securities intermediary or (ii) no
later than 60 days after the date hereof (or such later date as may be specified
by the Collateral Trustee in its sole discretion), to agree in an authenticated
record with such Grantor and the Collateral Trustee that such securities
intermediary will comply with entitlement orders (that is, notifications
communicated to such securities intermediary directing transfer or redemption of
the financial asset to which such Grantor has a security entitlement) originated
by the Collateral Trustee without further consent of such Grantor, such
authenticated record to be in substantially the form of Exhibit B hereto or
otherwise in form and substance reasonably satisfactory to the Collateral
Trustee.
     (d) No Grantor will change or add any securities intermediary that
maintains any securities account in which any of the Collateral is credited or
carried, or change or add any such securities account, without first complying
with the above provisions of this Section 4 in order to perfect the security
interest granted hereunder in such Collateral.
     (e) Upon delivery of a written request of the Collateral Trustee upon the
occurrence and during the continuance of a Parity Lien Event of Default, such
Grantor will notify each such issuer of Pledged Debt that such Pledged Debt
pledged by such Grantor is subject to the security interest granted hereunder.
     Section 5. Maintaining the Account Collateral. So long as any Secured
Obligation , if applicable, any Hedging Obligation (as defined in any Parity
Lien Document) secured by the Collateral or commitment to advance funds to a
Grantor which if advanced would constitute Secured Obligations shall be in
effect:
     (a) No later than sixty (60) days after the date hereof, as such date may
be extended on the terms permitted by the Indenture or Collateral Trust
Agreement, at all times thereafter, each Grantor will maintain all Account
Collateral only with the Collateral Trustee or with a bank (the “Pledged Account
Bank”) that has agreed, in a record authenticated by the Grantor, the Collateral
Trustee and the Pledged Account Bank, to (A) comply with instructions originated
by the Collateral Trustee directing the disposition of funds in the Account
Collateral without the further consent of the Grantor following the occurrence
of a Parity Lien Event of Default and (B) waive or subordinate in favor of the
Collateral Trustee all claims of the Pledged Account Bank (including, without
limitation, claims by way of a security interest, lien or right of setoff or
right of recoupment) to the Account Collateral, which authenticated record shall
be substantially in the form of Exhibit B hereto, or shall otherwise be in form
and substance reasonably satisfactory to the Collateral Trustee (an “Account
Control Agreement”); provided that, with respect to any newly created Account
Collateral, each Grantor will be required to comply with the foregoing
requirements with respect to such newly created Account Collateral no later than
sixty (60) days after the creation of such Account Collateral; provided further,
that no Account Control Agreement shall be required in respect of deposit,
checking or securities accounts the individual balance of which does not exceed
$2,500,000 and does not exceed, when aggregated with the balance of all other
such deposit, checking and securities accounts for which no corresponding
Account Control Agreement is in effect, $10,000,000.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



12

     (b) Each Grantor agrees that it will not add any bank that maintains a
deposit account for such Grantor or open any new deposit account with any then
existing Pledged Account Bank unless, (A) the Collateral Trustee shall have
received at least 10 days’ prior written notice of such additional bank or such
new deposit account and (B) the Collateral Trustee shall have received, in the
case of a bank or Pledged Account Bank that is not the Collateral Trustee, an
Account Control Agreement authenticated by such new bank and such Grantor, or a
supplement to an existing Account Control Agreement with such then existing
Pledged Account Bank, covering such new deposit account (and, upon the receipt
by the Collateral Trustee of such Account Control Agreement or supplement,
Schedule VII hereto shall be automatically amended to include such Deposit
Account). Upon a Grantor’s termination of any bank as a Pledged Account Bank or
termination of any Account Collateral, such Grantor shall promptly give notice
of such termination to the Collateral Trustee and deliver to the Collateral
Trustee and the Trustee a certificate of an acceptable officer of such Grantor
detailing the Account Collateral to be terminated and certifying that such
termination is permitted under the Secured Debt Documents (and, upon such
termination, Schedule VII hereto shall be automatically amended to delete such
Pledged Account Bank and Deposit Account); provided, however, that, unless the
Collateral Trustee has given its express consent, no Grantor may (1) terminate
any bank as a Pledged Account Bank with respect to any Cash Collateral Account,
(2) terminate any Cash Collateral Account, or (3) terminate any bank as a
Pledged Account Bank if a Parity Lien Event of Default has occurred and is
continuing.
     (c) Upon any termination by a Grantor of any Deposit Account by such
Grantor, or any Pledged Account Bank with respect thereto, such Grantor will
immediately (i) transfer all funds and property held in such terminated Deposit
Account to another Deposit Account listed in Schedule VII or to a Cash
Collateral Account and (ii) notify all Persons obligated at any time to make any
payment to such Grantor for any reason that were making payments to such Deposit
Account to make all future payments to another Deposit Account listed in
Schedule VII hereto or to a Cash Collateral Account, in each case so that the
Collateral Trustee shall have a continuously perfected security interest in such
Account Collateral, funds and property. Each Grantor agrees to terminate any or
all Account Control Agreements upon request by the Collateral Trustee.
     (d) The Collateral Trustee shall have sole right to direct the disposition
of funds with respect to any Cash Collateral Account; and it shall be a term and
condition of any Cash Collateral Account, notwithstanding any term or condition
to the contrary in any other agreement relating to any Cash Collateral Account,
that no amount (including, without limitation, interest on Cash Equivalents
credited thereto) will, except on the Collateral Trustee’s instructions, be paid
or released to or for the account of, or withdrawn by or for the account of, the
Company or any other Person from any Cash Collateral Account.
     (e) If a Parity Lien Event of Default shall have occurred and be
continuing, the Collateral Trustee may, at any time and without notice to, or
consent from, the Grantor, (i) transfer, or direct the transfer of, funds from
the Account Collateral to satisfy the Grantor’s obligations under the Parity
Lien Documents and (ii) transfer, or direct the transfer of, funds from the
Deposit Accounts to a Cash Collateral Account.
     Section 6. Release of Amounts. So long as no Parity Lien Event of Default
shall have occurred and be continuing, the Collateral Trustee will pay and
release, or direct the applicable Pledged Account Bank to pay and release, to
the Company or at its order or, at the request of the Company, to the Trustee to
be applied to the Secured Obligations of the Company under the Parity Lien
Documents, such amount, if any, as is then on deposit in any Cash Collateral
Account to the extent permitted to be released under the terms of the Parity
Lien Documents.
     Section 7. Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims. So long as
any Secured Obligation shall remain unpaid or unsatisfied, if applicable, any
letter of credit or Hedging Obligation secured by the Collateral or commitment
to advance funds to a Grantor which if advanced would constitute Secured
Obligations shall be in effect shall be in effect:
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



13

     (a) Each Grantor will maintain all (i) electronic chattel paper so that the
Collateral Trustee has control of the electronic chattel paper in the manner
specified in Section 9-105 of the UCC and (ii) all transferable records so that
the Collateral Trustee has control of the transferable records in the manner
specified in Section 16 of the Uniform Electronic Transactions Act, as in effect
in the jurisdiction governing such transferable record (“UETA” ); and
     (b) Each Grantor will promptly give notice to the Collateral Trustee of any
material commercial tort claim that such Grantor has from time to time that may
arise in the future and will promptly execute or otherwise authenticate a
supplement to this Agreement, and otherwise take all necessary action, to
subject such commercial tort claim to the first priority security interest
created under this Agreement.
     Section 8. Representations and Warranties. Each Grantor represents and
warrants as of the date hereof and on the date of incurrence of any new Series
of Parity Lien Debt as follows:
     (a) Such Grantor’s exact legal name, as defined in Section 9-503(a) of the
UCC, is correctly set forth in Schedule I hereto. Within the past 5 years, such
Grantor has only the trade names listed on Schedule VI hereto. Such Grantor is
located (within the meaning of Section 9-307 of the UCC) and has its chief
executive office in the state or jurisdiction set forth in Schedule I hereto.
The information set forth in Schedule I hereto with respect to such Grantor is
true and accurate in all respects. Such Grantor has not within the last 5 years
changed its legal name, as defined in Section 9-503(a) of the UCC, location
(within the meaning of Section 9-307 of the UCC), chief executive office, place
where it maintains its agreements, type of organization, jurisdiction of
organization or organizational identification number from those set forth in
Schedule I hereto except as disclosed in Schedule V hereto.
     (b) All of the Equipment and Inventory of such Grantor, other than
Equipment and Inventory out for repair, in transit, on consignment or in the
possession of lessees in the ordinary course of business, are located at the
places specified therefor in Schedule IV hereto, as such Schedule IV may be
amended from time to time pursuant to Section 10(a). All Security Collateral
consisting of certificated securities and instruments with an individual face
value in excess of $200,000 have been delivered to the Collateral Trustee;
provided that, Security Collateral that is not required to be delivered to the
Collateral Trustee pursuant to the foregoing shall not exceed an aggregate face
value of $1,000,000. All originals of all chattel paper that evidence
Receivables individually or in the aggregate in an amount in excess of $200,000
have been delivered to the Collateral Trustee, in each case to the extent that
the delivery thereof to the Collateral Trustee is required under Section 4. None
of the Receivables or Agreement Collateral is evidenced by a promissory note or
other instrument that has not been delivered to the Collateral Trustee as
required hereunder.
     (c) Such Grantor is the legal and beneficial owner of the Collateral of
such Grantor free and clear of any Lien, claim, option, or right of others,
other than Liens permitted under any Parity Lien Document. No Grantor has
authorized the filing of any effective financing statement or other instrument
similar in effect covering all or any part of such Collateral or listing such
Grantor or, to such Grantor’s knowledge, any trade name of such Grantor, as
debtor in any recording office and, to the best knowledge of such Grantor, no
such financing statement (whether or not authorized by such Grantor) is on file
in any recording office, except such as may have been filed in favor of the
Collateral Trustee relating to the Parity Lien Documents or as may have been
filed in connection with a Lien, claim, option or right of others that is not
prohibited under a Parity Lien Document.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



14

     (d) Such Grantor has exclusive possession and control of the Equipment and
Inventory other than Equipment and Inventory out for repair, in transit, on
consignment or in the possession of lessees in the ordinary course of business,
or stored at any leased premises or warehouse. All leased premises or warehouses
storing Equipment and Inventory are so indicated by an asterisk on Schedule IV
hereto, as such Schedule IV may be amended from time to time pursuant to
Section 10(a). In the case of Equipment and Inventory located on leased premises
or in warehouses, no lessor or warehouseman of any premises or warehouse upon or
in which such Equipment or Inventory is located has (i) issued any warehouse
receipt or other receipt in the nature of a warehouse receipt in respect of any
Equipment or Inventory, (ii) issued any document for any of such Grantor’s
Equipment or Inventory, (iii) to the Grantor’s knowledge, received notification
of any Secured Party’s interest (other than the security interest granted
hereunder or under the Parity Lien Documents) in such Grantor’s Equipment or
Inventory or (iv) any Lien, claim or charge (based on contract, statute or
otherwise) on such Equipment and Inventory, other than Liens created or
permitted under the Parity Lien Documents.
     (e) The Pledged Interests pledged by such Grantor hereunder have been duly
authorized and validly issued and are fully paid and non-assessable. With
respect to any Pledged Interests that are uncertificated securities, such
Grantor has caused (or, in the case of any issuer that is not a Subsidiary of
such Grantor, has used commercially reasonable efforts to cause) the issuer
thereof either (i) to register the Collateral Trustee as the registered owner of
such securities or (ii) to agree in an authenticated record with such Grantor
and the Collateral Trustee that such issuer will comply with instructions with
respect to such securities originated by the Collateral Trustee without further
consent of such Grantor. If such Grantor is an issuer of Pledged Interests, such
Grantor confirms that it has received notice of such security interest. The
Pledged Debt = pledged by such Grantor hereunder has been duly authorized,
authenticated or issued and delivered, is the legal, valid and binding
obligation of each issuer thereof, is evidenced by one or more promissory notes
(which notes with an individual face value in excess of $200,000 have been
delivered to the Collateral Trustee) and is not in default; provided that, notes
that are not required to be delivered to the Collateral Trustee pursuant to the
foregoing shall not exceed an aggregate face value of $1,000,000.
     (f) The Initial Pledged Interests pledged by such Grantor constitute the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule II hereto. The Initial Pledged Debt constitutes all of the
outstanding indebtedness owed to such Grantor by the issuers thereof and is
outstanding in the principal amount indicated on Schedule II hereto.
     (g) All of the investment property owned by such Grantor is listed on
Schedule II hereto.
     (h) Such Grantor has no deposit accounts, other than the Account Collateral
listed on Schedule VII hereto, as such Schedule VII may be amended from time to
time pursuant to Section 5(b), and legal, binding and enforceable Account
Control Agreements are in effect for each deposit account that constitutes
Account Collateral (other than Account Collateral consisting of deposit accounts
maintained with the Collateral Trustee), except to the extent such Account
Control Agreements are not required by Section 5(a).
     (i) Such Grantor is not a beneficiary or assignee under any letter of
credit, other than the letters of credit described in Schedule IX hereto, as
such Schedule IX may be amended from time to time.
     (j) All filings and other actions (including, without limitation,
(A) actions necessary to obtain control of Collateral as provided in
Sections 9-104, 9-105 and 9-107 of the UCC and Section 16 of UETA and
(B) actions necessary to perfect the Collateral Trustee’s security interest with
respect to Collateral evidenced by a certificate of ownership to the extent such
actions are required by the terms of this Agreement) necessary to perfect the
security interest in the Collateral of such Grantor created under this Agreement
have been (or contemporaneously herewith will be) duly made or taken and are
(or, upon filing or taking of such other actions, will be) in full force and
effect, and this Agreement creates in favor of the Collateral Trustee for the
benefit of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority security interest in the Collateral of such
Grantor, subject to Liens permitted under the Parity Lien Documents, securing
the payment of the Secured Obligations.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



15

     (k) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest, subject to Liens permitted under the Parity Lien Documents to be prior
to such security interest), except for the filing of financing and continuation
statements under the UCC, which financing statements have been (or
contemporaneously herewith will be) duly filed and are (or, upon filing, will
be) in full force and effect, the recordation of the Intellectual Property
Security Agreements referred to in Section 13(f) with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, which Agreements have been (or
contemporaneously herewith will be) duly submitted for recordation and are (or,
upon such submission, will be) in full force and effect, and the actions
described in Section 4 with respect to Security Collateral and Sections 5 and 7,
which actions to the extent required hereby have been (or contemporaneously
herewith will be) taken and are (or, upon the taking of such actions, will be)
in full force and effect, or (iii) the exercise by the Collateral Trustee of its
voting or other rights provided for in this Agreement or the remedies in respect
of the Collateral pursuant to this Agreement, except as may be required in
connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally.
     (l) The Inventory that has been produced or distributed by such Grantor has
been produced in compliance in all material respects with the requirements of
all applicable laws, including, without limitation, the Fair Labor Standards
Act.
     (m) As to itself and its Intellectual Property Collateral:
     (i) Except as described on Schedule VI or as would not reasonably be
expected to have a Material Adverse Effect, to each Grantor’s knowledge, the
operation of such Grantor’s business as currently conducted and such Grantor’s
use of the Intellectual Property Collateral in connection therewith do not
infringe, misappropriate, or dilute the intellectual property rights of any
third party.
     (ii) Except as described on Schedule VI, (i) such Grantor is the exclusive
owner of all right, title and interest in and to the Intellectual Property
Collateral owned by such Grantor and material to such Grantor’s business,
(ii) with respect to all Intellectual Property Collateral licensed from third
parties, to such Grantor’s knowledge, such Grantor has the right to use all such
Intellectual Property Collateral subject only to the terms of the IP Agreements
and applicable law or regulation, and (iii) with respect to all other
Intellectual Property Collateral, such Grantor has the right to use all such
Intellectual Property Collateral subject only to the terms of the IP Agreements
and applicable law or regulation and except with respect to third party patents
with respect to which such Grantor has no knowledge.
     (iii) The Intellectual Property Collateral set forth on Schedule VI hereto
includes all of the patents, patent applications, domain names, trademark
registrations and applications, copyright registrations and applications and
material IP Agreements owned by such Grantor.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



16

     (iv) Except as would not reasonably be expected to have a Material Adverse
Effect, the patents, copyrights registrations and trademark registrations
forming part of the Intellectual Property Collateral are subsisting and have not
been adjudged invalid or unenforceable in whole or part. Except as would not
reasonably be expected to have a Material Adverse Effect, such Grantor is not
aware of any uses of any item of owned and registered Intellectual Property
Collateral that could reasonably be expected to lead to such item becoming
invalid or unenforceable except as described on Schedule VI.
     (v) Such Grantor has made or performed all filings, recordings and other
acts and has paid all required fees and taxes necessary to maintain and protect
its interest in each registration owned by such Grantor for a material item of
owned and registered Intellectual Property Collateral in full force and effect.
Such Grantor has used proper statutory notice in connection with its use of each
such material patent, registered trademark and copyright forming part of the
Intellectual Property Collateral.
     (vi) Except as described on Schedule VI, no claim, action, suit,
investigation, litigation or proceeding is pending or, to such Grantor’s
knowledge, has been asserted or threatened against such Grantor (i) based upon
or challenging or seeking to deny or restrict the Grantor’s rights in or use of
any of the Intellectual Property Collateral, (ii) alleging that the Grantor’s
rights in or use of the Intellectual Property Collateral or that any services
provided by, processes used by, or products manufactured or sold by, such
Grantor infringe, misappropriate, dilute, misuse or otherwise violate any
patent, trademark, copyright or any other proprietary right of any third party,
or (iii) alleging that the Intellectual Property Collateral is being licensed or
sublicensed in material violation or contravention of the terms of any license
or other agreement to which such Grantor is a party; provided that any claim,
action, suit, investigation or proceeding that has been initiated but with
respect to which such Grantor has not been served with process or otherwise has
not received notice thereof shall be deemed to be threatened and not pending.
Except as described on Schedule VI, to such Grantor’s knowledge no Person is
engaging in any activity that infringes, misappropriates, dilutes, misuses or
otherwise violates the Intellectual Property Collateral or the Grantor’s rights
in or use thereof. Except as set forth on Schedule VI hereto or as permitted
under the Parity Lien Documents, such Grantor has not granted any license,
release, covenant not to sue, non-assertion assurance, or other right to any
Person with respect to any part of the material Intellectual Property
Collateral. Except as would not reasonably be expected to have a Material
Adverse Effect, the consummation of the transactions contemplated by the Parity
Lien Documents will not result in the termination or impairment of any of the
Intellectual Property Collateral.
     (vii) With respect to each material IP Agreement (and assuming the due
authorization of and execution by any third parties thereto): (A) such IP
Agreement is valid and binding and in full force and effect; (B) such IP
Agreement will not cease to be valid and binding and in full force and effect on
terms identical to those currently in effect as a result of the rights and
interest granted herein, nor will the grant of such rights and interest
constitute a breach or default under such IP Agreement or otherwise give any
party thereto a right to terminate such IP Agreement; (C) such Grantor has not
received any notice of termination or cancellation under such IP Agreement;
(D) such Grantor has not received any notice of a breach or default under such
IP Agreement, which breach or default has not been cured and (E) neither such
Grantor nor, to such Grantor’s knowledge, any other party to such IP Agreement
is in breach or default thereof in any material respect, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
breach or default by such Grantor or, to Grantor’s knowledge, by any other party
thereto or permit termination, modification or acceleration under such IP
Agreement by any other party thereto or, to such Grantor’s knowledge, by such
Grantor.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



17

     (viii) To such Grantor’s knowledge, (A) none of the material Trade Secrets
of such Grantor has been used, divulged or disclosed without authorization or
legal compulsion or has been misappropriated to the detriment of such Grantor
for the benefit of any other Person other than such Grantor or another Grantor;
(B) no employee, independent contractor or agent of such Grantor has
misappropriated any material Trade Secrets of any other Person in the course of
the performance of his or her duties as an employee, independent contractor or
agent of such Grantor; and (C) no employee, independent contractor or agent of
such Grantor is in material default or breach of any term of any employment
agreement, non-disclosure agreement, assignment of inventions agreement or
similar agreement or contract with such Grantor relating in any way to the
protection, ownership, development, use or transfer of such Grantor’s
Intellectual Property Collateral.
     (ix) Except as described on Schedule VI: (i) no Intellectual Property
Collateral owned by such Grantor, (ii) to such Grantor’s knowledge, no
Intellectual Property Collateral licensed from third parties, and (iii) no other
Intellectual Property Collateral is, in each case, subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting
the use of any material Intellectual Property Collateral or, except with respect
to Intellectual Property Collateral that is required to be registered or
patented to be valid and enforceable and is not registered or patented, that
would impair the validity or enforceability of such Intellectual Property
Collateral.
     (n) The Grantor has no material commercial tort claims (as defined in
Section 9-102(13) of the UCC) other than those listed in Schedule VIII hereto.
     Section 9. Further Assurances. (a) Each Grantor agrees that from time to
time, at the expense of such Grantor, such Grantor will promptly execute and
deliver, or otherwise authenticate, all further instruments and documents, and
take all further action that may be necessary, and all further commercially
reasonable action that may be desirable or that the Collateral Trustee may
reasonably request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by such Grantor hereunder or to
enable the Collateral Trustee to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of such Grantor. Without limiting the
generality of the foregoing, each Grantor will promptly with respect to
Collateral of such Grantor: (i) if a Parity Lien Event of Default shall have
occurred and be continuing or if requested by the Collateral Trustee, mark
conspicuously each document included in Inventory, with an individual face value
in excess of $200,000 (the aggregate amount of such Inventory not to exceed
$1,000,000), each chattel paper included in Receivables and, at the request of
the Collateral Trustee, each of its records pertaining to such Collateral with a
legend, in form and substance satisfactory to the Collateral Trustee, indicating
that such document, chattel paper, Related Contract, Assigned Agreement or
Collateral is subject to the security interest granted hereby; (ii) if any such
Collateral shall be evidenced by a promissory note or other instrument or
chattel paper individually or in the aggregate in an amount in excess of
$200,000, deliver and pledge to the Collateral Trustee hereunder such note or
instrument or chattel paper duly indorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to the Collateral Trustee; (iii) authorize and file such financing
or continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Collateral Trustee may
reasonably request, in order to perfect and preserve the security interest
granted or purported to be granted by such Grantor hereunder; (iv) deliver and
pledge to the Collateral Trustee for benefit of
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



18

the Secured Parties certificates representing Security Collateral that
constitutes certificated securities, accompanied by undated stock or bond powers
executed in blank; (v) take all commercially reasonable action necessary to
ensure that the Collateral Trustee has control of Collateral consisting of
deposit accounts (other than those accounts specifically excluded pursuant to
Section 5(a), electronic chattel paper, investment property, letter-of-credit
rights and transferable records as provided in Sections 9-104, 9-105, 9-106 and
9-107 of the UCC and in Section 16 of UETA; (vi) at the request of the
Collateral Trustee, take all commercially reasonable action to ensure that the
Collateral Trustee’s security interest is noted on any certificate of ownership
related to any Collateral evidenced by a certificate of ownership; and
(vii) deliver to the Collateral Trustee evidence that all other action that the
Collateral Trustee may reasonably deem necessary and all further commercially
reasonable action that the Collateral Trustee may deem desirable in order to
perfect and protect the security interest created by such Grantor under this
Agreement has been taken.
     (b) Each Grantor hereby authorizes the Collateral Trustee to, but the
Collateral Trustee will not be responsible to, file one or more financing or
continuation statements, and amendments thereto, including, without limitation,
one or more financing statements indicating that such financing statements cover
all assets or all personal property (or words of similar effect) of such
Grantor, in each case without the signature of such Grantor, and regardless of
whether any particular asset described in such financing statements falls within
the scope of the UCC or the granting clause of this Agreement. A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. Each Grantor ratifies its authorization for the
Collateral Trustee to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.
     (c) Each Grantor will furnish to the Collateral Trustee from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Trustee may reasonably request, all in reasonable detail and similar
in nature and scope to other statements and schedules required under or
constituting a part of this Agreement.
     Section 10. As to Equipment and Inventory. (a) Each Grantor will keep the
material Equipment and Inventory of such Grantor (other than Inventory sold in
the ordinary course of business or pursuant to the terms of the Parity Lien
Documents, or Equipment in transit in the ordinary course of business consistent
with past practices) at the places therefor specified in Section 8(b) or, upon
15 days’ prior written notice to the Collateral Trustee, at such other places
designated by the Grantor in such notice. Upon the giving of such notice,
Schedule IV shall be automatically amended to add any new locations specified in
the notice.
     (b) Each Grantor will cause the Equipment of such Grantor to be maintained
and preserved in the same condition, repair and working order, ordinary wear and
tear excepted, and will forthwith, or in the case of any loss or damage to any
of such Equipment as soon as practicable after the occurrence thereof, make or
cause to be made all necessary repairs, replacements and other improvements in
connection therewith that are necessary or desirable to such end. Each Grantor
will promptly furnish to the Collateral Trustee a statement respecting any loss
or damage exceeding $2,000,000 to any of the Equipment or Inventory of such
Grantor.
     (c) In producing its Inventory, each Grantor will comply with all
requirements of applicable law, including, without limitation, the Fair Labor
Standards Act.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



19

     Section 11. Insurance. (a) Each Grantor will, at its own expense, maintain
insurance with respect to the Equipment and Inventory of such Grantor in such
amounts, against such risks, in such form and with such insurers, as are
required with respect to the Company and its Subsidiaries by the Parity Lien
Documents. Each policy of each Grantor for liability insurance shall provide for
all losses to be paid on behalf of the Collateral Trustee and such Grantor as
their interests may appear, and each policy for property damage insurance shall
provide for all losses (except for losses of less than $200,000 per occurrence)
to be paid directly to the Collateral Trustee. Each such policy shall in
addition (i) name such Grantor and the Collateral Trustee as insured parties
thereunder (without any representation or warranty by or obligation upon the
Collateral Trustee) as their interests may appear, (ii) contain the agreement by
the insurer that any loss thereunder shall be payable to the Collateral Trustee
notwithstanding any action, inaction or breach of representation or warranty by
such Grantor, (iii) provide that there shall be no recourse against the
Collateral Trustee for payment of premiums or other amounts with respect thereto
and (iv) provide that at least 30 days’ prior written notice of cancellation or
of lapse shall be given to the Collateral Trustee by the insurer. Each Grantor
will, if so requested by the Collateral Trustee, deliver to the Collateral
Trustee original or duplicate policies of such insurance and, as often as the
Collateral Trustee may reasonably request, a report of a reputable insurance
broker with respect to such insurance.
     (b) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 11 may be paid directly to the Person who shall have
incurred liability covered by such insurance. In case of any loss involving
damage to Equipment or Inventory when subsection (c) of this Section 11 is not
applicable, the applicable Grantor will make or cause to be made the necessary
repairs to or replacements of such Equipment or Inventory, and any proceeds of
insurance properly received by or released to such Grantor shall be used by such
Grantor, except as otherwise required hereunder or by the Parity Lien Documents,
to pay or as reimbursement for the costs of such repairs or replacements.
     (c) So long as no Parity Lien Event of Default shall have occurred and be
continuing, all insurance payments received by the Collateral Trustee in
connection with any loss, damage or destruction of any Inventory or Equipment
will be released by the Collateral Trustee to the applicable Grantor for the
repair, replacement or restoration thereof, subject to such terms and conditions
with respect to the release thereof as the Collateral Trustee may reasonably
require; provided, however, that in connection with any request for release, the
Collateral Trustee shall have received a certificate of an acceptable officer of
the Company detailing the items to be released and certifying that such release
is permitted under the terms of the Secured Debt Documents. Upon the occurrence
and during the continuance of any Parity Lien Event of Default, all insurance
payments in respect of Equipment or Inventory shall be paid to the Collateral
Trustee and shall, in the Collateral Trustee’s sole discretion, (i) be released
to the applicable Grantor to be applied as set forth in the first sentence of
this subsection (c) or (ii) be held as additional Collateral hereunder or
applied as specified in Section 22(b).
     Section 12. Post-Closing Changes; Bailees; Collections on Assigned
Agreements, Receivables and Related Contracts. (a) No Grantor will change its
name (as defined in Section 9-503 of the UCC), type of organization,
jurisdiction of organization, organizational identification number or location
(as defined in Section 9-307 of the UCC) from those set forth in Section 8(a) of
this Agreement without first giving at least 10 Business Days’ prior written
notice to the Collateral Trustee and taking all action required by law and/or
upon the reasonable request of the Collateral Trustee (which request it will not
be required to provide) for the purpose of perfecting or protecting the security
interest granted by this Agreement. Each Grantor agrees that it will give the
Collateral Trustee notice of any change in the location of the Equipment and
Inventory (other than Equipment or Inventory out for repair, in transit or on
consignment in the ordinary course of business) or the place where it keeps the
copies of the Assigned Agreements and Related Contracts to which such Grantor is
a party and all originals of all chattel paper that evidence Receivables of such
Grantor from the locations therefor specified in Sections 8(a) and 8(b) within
10 Business Days after such change. No Grantor will authenticate a security
agreement (determined as provided in Section 9-203(d) of the UCC) for
obligations in excess of $200,000 without giving the Collateral Trustee 10
Business Days’ prior written notice thereof and taking all action reasonably
required by the Collateral Trustee to ensure that the perfection and first
priority nature of the Collateral Trustee’s security interest in the Collateral
(subject to Liens permitted under the Parity Lien Documents) will be maintained.
Each Grantor will hold and preserve its records relating to the Collateral,
including, without limitation, the Assigned Agreements and Related Contracts. If
the Grantor does not have an organizational identification number and later
obtains one, it will forthwith notify the Collateral Trustee of such
organizational identification number.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



20

     (b) If any Collateral of any Grantor is at any time in the possession or
control of a warehouseman, bailee or agent, or if the Collateral Trustee so
requests, such Grantor will notify such warehouseman, bailee or agent of the
security interest created hereunder.
     (c) Except as otherwise provided in this subsection (c), each Grantor will
continue to have the right to collect, at its own expense, all amounts due or to
become due such Grantor under the Assigned Agreements, Receivables and Related
Contracts. In connection with such collections, such Grantor may take (and,
during a Parity Lien Event of Default at the Collateral Trustee’s direction,
will take) such action as such Grantor or, during a Default, the Collateral
Trustee may deem necessary or advisable to enforce collection of the Assigned
Agreements, Receivables and Related Contracts; provided, however, that the
Collateral Trustee shall have the right at any time, upon the occurrence and
during the continuance of a Parity Lien Event of Default and upon written notice
to such Grantor of its intention to do so, to notify each person obligated under
any Assigned Agreements, Receivables and Related Contracts (each, an “Obligor”)
of the assignment of such Assigned Agreements, Receivables and Related Contracts
to the Collateral Trustee and to direct such Obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Collateral Trustee and, upon such notification and at the expense of such
Grantor, to enforce collection of any such Assigned Agreements, Receivables and
Related Contracts, to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done, and to otherwise exercise all rights with respect to such Assigned
Agreements, Receivables and Related Contracts, including, without limitation,
those set forth in Section 9-607 of the UCC. After receipt by any Grantor of the
notice from the Collateral Trustee referred to in the proviso to the preceding
sentence, (i) all amounts and proceeds (including, without limitation,
instruments) received by such Grantor in respect of the Assigned Agreements,
Receivables and Related Contracts of such Grantor shall be received in trust for
the benefit of the Collateral Trustee hereunder, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Collateral Trustee
in the same form as so received (with any necessary indorsement) to be deposited
in a cash collateral account maintained with the Collateral Trustee or such
other cash collateral account as may be acceptable to the Collateral Trustee in
its sole discretion (which cash collateral account shall be under the sole
dominion and control of the Collateral Trustee) and either (A) released to such
Grantor, or at its order, on the terms set forth in Section 6 so long as no
Parity Lien Event of Default shall have occurred and be continuing or (B) if any
Parity Lien Event of Default shall have occurred and be continuing, applied as
provided in Section 22(b) and (ii) such Grantor will not adjust, settle or
compromise the amount or payment of any Receivable or amount due on any Assigned
Agreement or Related Contract, release wholly or partly any Obligor thereof, or
allow any credit or discount thereon. No Grantor will permit or consent to the
subordination of its right to payment under any of the Assigned Agreements,
Receivables and Related Contracts to any other indebtedness or obligations of
the Obligor thereof.
     Section 13. As to Intellectual Property Collateral. (a) With respect to
each item of its material Intellectual Property Collateral, each Grantor agrees
to take, at its expense, all commercially reasonable steps, including, without
limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other governmental authority, to (i) maintain its registrations for such
Intellectual Property Collateral that is or becomes registered in full force and
effect, and (ii) pursue the prosecution and maintenance of each such material
patent, trademark, or copyright registration or
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



21

application now pending in the United States and in each other appropriate
jurisdiction relating to such material Intellectual Property Collateral as
determined in such Grantor’s reasonable business judgment, now or hereafter
included in such Intellectual Property Collateral of such Grantor, including,
without limitation, the payment of required fees and taxes, the filing of
responses to office actions issued by the U.S. Patent and Trademark Office, the
U.S. Copyright Office or other governmental authorities, the filing of
applications for renewal or extension, the filing of affidavits under Sections 8
and 15 of the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and, if deemed advisable by such Grantor, the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings. No Grantor shall, without
providing to the Collateral Trustee a certificate of an acceptable officer of
such Grantor detailing the material Intellectual Property to be discontinued or
abandoned and certifying that such action is permitted under the Secured Debt
Documents and without the written consent of the Collateral Trustee, discontinue
use of or otherwise abandon any material Intellectual Property Collateral, or
abandon any right to file an application for patent, trademark, or copyright,
unless such Grantor shall have previously determined that such use or the
pursuit or maintenance of such Intellectual Property Collateral is no longer
necessary or advisable in the conduct of such Grantor’s business and that the
loss thereof would not be reasonably likely to have a Material Adverse Effect,
in which case, such Grantor will give prompt notice of any such abandonment to
the Collateral Trustee.
     (b) Each Grantor agrees promptly to notify the Collateral Trustee if such
Grantor becomes aware (i) that any item of material Intellectual Property
Collateral may have become abandoned, placed in the public domain, invalid or
unenforceable, or of any adverse determination or development regarding such
Grantor’s ownership of any material Intellectual Property Collateral or its
right to register the same or to keep and maintain and enforce the same, or
(ii) of any adverse determination or the institution of any proceeding
(including, without limitation, the institution of any proceeding in the U.S.
Patent and Trademark Office or any court) regarding any item of material
Intellectual Property Collateral.
     (c) In the event that any Grantor becomes aware that any item of material
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Grantor shall promptly notify the Collateral Trustee and shall
take such actions, at its expense, as such Grantor (and, if a Default shall have
occurred and be continuing, the Collateral Trustee) deems reasonable and
appropriate under the circumstances to protect or enforce such Intellectual
Property Collateral, including, without limitation, if deemed advisable by such
Grantor, suing for infringement or misappropriation and seeking an injunction
against continued infringement or misappropriation.
     (d) Each Grantor shall use commercially reasonable efforts to use proper
statutory notice in connection with its use of each item of its material
registered Intellectual Property Collateral. Subject to Section 13(a), no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its owned and registered Intellectual Property Collateral may lapse or become
invalid or unenforceable or placed in the public domain, unless such Grantor
shall have previously determined that such use or the pursuit or maintenance of
such Intellectual Property Collateral is no longer necessary or advisable in the
conduct of such Grantor’s business.
     (e) Each Grantor shall take all steps which it (or, if a Default shall have
occurred and be continuing, the Collateral Trustee) deems reasonable and
appropriate under the circumstances to preserve and protect each item of its
material Intellectual Property Collateral, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



22

     (f) With respect to its Intellectual Property Collateral, each Grantor
agrees to execute or otherwise authenticate an agreement (or multiple
agreements, as such Grantor reasonably requests to preserve the confidentiality
of any unpublished patent applications), in substantially the form set forth in
Exhibit C hereto (an “Intellectual Property Security Agreement”), for recording
the security interest granted hereunder to the Collateral Trustee in such
Intellectual Property Collateral with the U.S. Patent and Trademark Office, the
U.S. Copyright Office and any other governmental authorities necessary to
perfect the security interest hereunder in such Intellectual Property
Collateral.
     (g) Each Grantor agrees that should it obtain an ownership interest in any
item of the type set forth in Section 1(g) that is not on the date hereof a part
of the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and
(ii) any such After-Acquired Intellectual Property and, in the case of
trademarks, the goodwill symbolized thereby, shall automatically become part of
the Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto. At the end of each fiscal quarter of the
Company, each Grantor shall give prompt written notice to the Collateral Trustee
identifying the registered or applied for registration of After-Acquired
Intellectual Property, and such Grantor shall execute and deliver to the
Collateral Trustee with such written notice, or otherwise authenticate, an IP
Security Agreement Supplement covering such registered or applied for
After-Acquired Intellectual Property, which IP Security Agreement Supplement the
Collateral Trustee may record with the U.S. Patent and Trademark Office, the
U.S. Copyright Office and any other governmental authorities necessary to
perfect the security interest hereunder in such registered or applied for
After-Acquired Intellectual Property.
     Section 14. Voting Rights; Dividends; Etc. (a) So long as no Parity Lien
Event of Default shall have occurred and be continuing:
     (i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose.
     (ii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Parity Lien Documents; provided,
however, that any and all other dividends, interest and other distributions paid
or payable shall be, and shall be forthwith delivered to the Collateral Trustee
to hold as, Security Collateral and shall, if received by such Grantor, be
received in trust for the benefit of the Collateral Trustee, be segregated from
the other property or funds of such Grantor and be forthwith delivered to the
Collateral Trustee as Security Collateral in the same form as so received (with
any necessary indorsement).
     (iii) The Collateral Trustee will execute and deliver (or cause to be
executed and delivered) to each Grantor all such instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and other rights that it is entitled to exercise pursuant to paragraph
(i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.
     (b) Upon the occurrence and during the continuance of a Parity Lien Event
of Default:
     (i) All rights of each Grantor (A) to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 14(a)(i) shall, upon notice to such Grantor by the
Collateral Trustee, cease and (B) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 14(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Trustee, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



23

     (ii) All dividends, interest and other distributions that are received by
any Grantor contrary to the provisions of paragraph (i) of this Section 14(b)
shall be received in trust for the benefit of the Collateral Trustee, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Trustee as Security Collateral in the same form as so received
(with any necessary indorsement).
     (iii) The Collateral Trustee shall be authorized to send to each Securities
Intermediary as defined in and under any securities Account Control Agreement a
Notice of Exclusive Control as defined in and under such Securities Account
Control Agreement.
     Section 15. As to the Assigned Agreements. (a) Each Grantor will at its
expense furnish to the Collateral Trustee promptly upon receipt thereof copies
of all material notices, requests and other documents received by such Grantor
under or pursuant to the Assigned Agreements to which it is a party, and from
time to time (i) furnish to the Collateral Trustee such information and reports
regarding the Assigned Agreements and such other Collateral of such Grantor as
the Collateral Trustee may reasonably request and (ii) upon reasonable request
of the Collateral Trustee, make to each other party to any Assigned Agreement to
which it is a party such demands and requests for information and reports or for
action as such Grantor is entitled to make thereunder.
     (b) Each Grantor hereby consents on its behalf and on behalf of its
Subsidiaries to the pledge to the Collateral Trustee for benefit of the Secured
Parties of each Assigned Agreement to which it is a party by any other Grantor
hereunder.
     Section 16. Payments Under the Assigned Agreements. (a) In addition to the
other provisions of this Agreement, upon the occurrence of a Parity Lien Event
of Default, each Grantor agrees that, at the request of the Collateral Trustee,
it shall instruct each other party to each Assigned Agreement to which it is a
party that all payments due or to become due under or in connection with such
Assigned Agreement will be made directly to a Cash Collateral Account.
     (b) All moneys received or collected pursuant to subsection (a) above shall
be applied as provided in Section 22(b).
     Section 17. As to Letter-of-Credit Rights. (a) Each Grantor, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Collateral Trustee, intends to (and hereby does) assign to the Collateral
Trustee its rights (including its contingent rights) to the proceeds of all
Related Contracts consisting of letters of credit of which it is or hereafter
becomes a beneficiary or assignee. Each Grantor will promptly use commercially
reasonable efforts to cause the issuer of each letter of credit and each
nominated person (if any) with respect thereto to consent to such assignment of
the proceeds thereof pursuant to a consent in form and substance reasonably
satisfactory to the Collateral Trustee and deliver written evidence of such
consent to the Collateral Trustee.
     (b) Upon the occurrence of a Parity Lien Event of Default, each Grantor
will, promptly upon request by the Collateral Trustee, (i) notify (and such
Grantor hereby authorizes the Collateral Trustee to notify) the issuer and each
nominated person with respect to each of the Related Contracts consisting of
letters of credit that the proceeds thereof have been assigned to the Collateral
Trustee hereunder and any payments due or to become due in respect thereof are
to be made directly to the Collateral Trustee or its designee and (ii) arrange
for the Collateral Trustee to become the transferee beneficiary of letter of
credit.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



24

     Section 18. Transfers and Other Liens; Additional Shares. (a) Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Parity Lien Documents, or (ii) create or suffer to exist
any Lien upon or with respect to any of the Collateral of such Grantor except
for the pledge, assignment and security interest created under this Agreement
and Liens permitted under the Parity Lien Documents.
     (b) Each Grantor agrees that it will (i) cause each Subsidiary that is an
issuer of the Pledged Interests pledged by such Grantor not to issue any Equity
Interests or other securities in addition to or in substitution for the Pledged
Interests issued by such issuer, except to such Grantor, and (ii) pledge
hereunder, immediately upon its acquisition (directly or indirectly) thereof,
any and all additional Equity Interests or other securities.
     Section 19. Collateral Trustee Appointed Attorney-in-Fact. (a) Each Grantor
hereby irrevocably appoints the Collateral Trustee such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time, upon the occurrence
and during the continuance of a Parity Lien Event of Default, in the Collateral
Trustee’s discretion, to take any action and to execute any instrument that the
Collateral Trustee may deem necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation:
     (i) to obtain and adjust insurance required to be paid to the Collateral
Trustee pursuant to the Parity Lien Documents,
     (ii) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
     (iii) to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (i) or (ii) above, and
     (iv) to file any claims or take any action or institute any proceedings
that the Collateral Trustee may deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Collateral Trustee
with respect to any of the Collateral.
     (b) Each Grantor hereby acknowledges, consents and agrees that the power of
attorney granted pursuant to this Section 19 is irrevocable and coupled with an
interest and shall be effective until all Secured Obligations have been paid in
full in cash.
     Section 20. Collateral Trustee May Perform. If any Grantor fails to perform
any agreement contained herein, the Collateral Trustee may, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Collateral Trustee incurred in
connection therewith shall be payable by such Grantor under the Parity Lien
Documents.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



25

     Section 21. The Collateral Trustee’s Duties. (a) The powers conferred on
the Collateral Trustee hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Collateral
Trustee shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Trustee shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.
     (b) Anything contained herein to the contrary notwithstanding, the
Collateral Trustee may from time to time, when the Collateral Trustee deems it
to be necessary, with prior notice to the Grantors unless a Parity Lien Event of
Default has occurred and is continuing, appoint one or more subagents (each a
“Subagent”) for the Collateral Trustee hereunder with respect to all or any part
of the Collateral. In the event that the Collateral Trustee so appoints any
Subagent with respect to any Collateral, (i) the assignment and pledge of such
Collateral and the security interest granted in such Collateral by each Grantor
hereunder shall be deemed for purposes of this Agreement to have been made to
such Subagent, in addition to the Collateral Trustee, for the ratable benefit of
the Secured Parties, as security for the Secured Obligations of such Grantor,
(ii) such Subagent shall automatically be vested, in addition to the Collateral
Trustee, with all rights, powers, privileges, protections, exemptions from
liability, interests and remedies of the Collateral Trustee hereunder with
respect to such Collateral, and (iii) the term “Collateral Trustee,” when used
herein in relation to any rights, powers, privileges, interests and remedies of
the Collateral Trustee with respect to such Collateral, shall include such
Subagent; provided, however, that no such Subagent shall be authorized to take
any action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by the Collateral Trustee.
     (c) The Collateral Trustee shall not be deemed to have actual,
constructive, direct or indirect knowledge or notice of the occurrence of any
Secured Debt Default unless and until directed by an Act of Required Debtholders
stating that a Secured Debt Default has occurred. The Collateral Trustee shall
have no obligation whatsoever either prior to or after such Act of Required
Debtholders to inquire whether a Secured Debt Default has in fact occurred and
shall be entitled to rely conclusively, and shall be fully protected in so
relying, on any such Act of Required Debtholders.
     (d) The Collateral Trustee shall be under no obligation or duty to take any
action under this Agreement or any of the Parity Lien Documents or otherwise if
taking such action (i) would subject the Collateral Trustee to a tax in any
jurisdiction where it is not then subject to a tax or (ii) would require the
Collateral Trustee to qualify to do business in any jurisdiction where it is not
then so qualified.
     Section 22. Remedies. If any Parity Lien Event of Default shall have
occurred and be continuing:
     (a) The Collateral Trustee may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Trustee forthwith, assemble all or
part of the Collateral as directed by the Collateral Trustee and make it
available to the Collateral Trustee at a place and time to be designated by the
Collateral Trustee that is reasonably convenient to both parties; (ii) without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any of the
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



26

Collateral Trustee’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Trustee may deem
commercially reasonable; (iii) occupy any premises owned or leased by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation; and
(iv) exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral,
including, without limitation, (A) any and all rights of such Grantor to demand
or otherwise require payment of any amount under, or performance of any
provision of, the Assigned Agreements, the Receivables, the Related Contracts
and the other Collateral, (B) withdraw, or cause or direct the withdrawal, of
all funds with respect to the Account Collateral and (C) exercise all other
rights and remedies with respect to the Assigned Agreements, the Receivables,
the Related Contracts and the other Collateral, including, without limitation,
those set forth in Section 9-607 of the UCC. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten business days’
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Trustee shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral
Trustee may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.
     (b) Any cash held by or on behalf of the Collateral Trustee and all cash
proceeds received by or on behalf of the Collateral Trustee in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Collateral Trustee, be held by the
Collateral Trustee as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Collateral Trustee pursuant
to Section 23) in whole or in part by the Collateral Trustee for the ratable
benefit of the Secured Parties against, all or any part of the Secured
Obligations, in a manner set forth in Section 3.4 of the Collateral Trust
Agreement. Any surplus of such cash or cash proceeds held by or on behalf of the
Collateral Trustee and remaining after payment in full of all of the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
lawfully entitled to receive such surplus.
     (c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Trustee, shall be segregated from
other funds of such Grantor and shall be forthwith paid over to the Collateral
Trustee in the same form as so received (with any necessary indorsement).
     (d) The Collateral Trustee may, without notice to any Grantor except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account.
     (e) In the event of any sale or other disposition of any of the
Intellectual Property Collateral of any Grantor, the goodwill symbolized by any
Trademarks subject to such sale or other disposition shall be included therein,
and such Grantor shall supply to the Collateral Trustee or its designee such
Grantor’s know-how and expertise relating to such Intellectual Property
Collateral, and documents and things relating to any Intellectual Property
Collateral subject to such sale or other disposition, and such Grantor’s
customer lists and other records and documents relating to such Intellectual
Property Collateral and to the manufacture, distribution, advertising and sale
of products and services of such Grantor that relate to such Intellectual
Property Collateral.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



27

     (f) If the Collateral Trustee shall determine to exercise its right to sell
all or any of the Security Collateral of any Grantor pursuant to this
Section 22, each Grantor agrees that, upon request of the Collateral Trustee,
such Grantor will, at its own expense, do or cause to be done all such other
acts and things as may be necessary to make such sale of such Security
Collateral or any part thereof valid and binding and in compliance with
applicable law.
     (g) The Collateral Trustee is authorized, in connection with any sale of
the Security Collateral pursuant to this Section 22, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral any information
in its possession relating to such Security Collateral.
     Section 23. Indemnity and Expenses. (a) Each Grantor agrees to indemnify,
defend and save each Secured Party and each of its Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from, and hold harmless each Indemnified Party against, and
shall pay on written demand, any and all claims, damages, losses, liabilities
and expenses (including, without limitation, the reasonable fees, charges and
disbursements of counsel for any Indemnified Party) incurred by or asserted
against any Indemnified Party, in each case arising out of or in connection with
or resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except to the extent such claim, damage, loss, liability or
expense is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.
     (b) Each Grantor will upon demand pay to the Collateral Trustee the amount
of any and all reasonable expenses, including, without limitation, the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Collateral Trustee may incur in connection with (i) the preparation,
execution, delivery, administration, modification and amendment of, or any
consent or waiver under this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral of such Grantor and (iii) the enforcement of this Agreement or
the exercise, enforcement or protection of the rights of the Collateral Trustee
or the other Secured Parties hereunder.
     Section 24. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment
or waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Trustee and, with respect to any
amendment, such Grantor, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No
failure on the part of the Collateral Trustee or any other Secured Party to
exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.
     (b) Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto
(each, a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Parity Lien Documents to “Grantor”
shall also mean and be a reference to such Additional Grantor, and each
reference in this Agreement and the other Parity Lien Documents to “Collateral”
shall also mean and be a reference to the Collateral of such Additional Grantor,
and (ii) the supplemental schedules I — IX attached to each Security Agreement
Supplement shall be incorporated into and become a part of and supplement
Schedules I — IX, respectively, hereto, and the Collateral Trustee may attach
such supplemental schedules to such Schedules; and each reference to such
Schedules shall mean and be a reference to such Schedules as supplemented
pursuant to each Security Agreement Supplement.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



28

     Section 25. Notices, Etc. All notices and other communications provided for
hereunder shall be either (i) in writing (including telegraphic, telecopier or
telex communication) and mailed, telegraphed, telecopied, telexed or otherwise
delivered or (ii) by electronic mail (if electronic mail addresses are
designated as provided below) confirmed immediately in writing, in the case of
the Company or the Collateral Trustee, addressed to it at its address specified
in the Collateral Trust Agreement and, in the case of each Grantor other than
the Company, addressed to it at its address set forth opposite such Grantor’s
name on the signature pages hereto or on the signature page to the Security
Agreement Supplement pursuant to which it became a party hereto; or, as to any
party, at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and other communications shall,
when mailed, telegraphed, telecopied, telexed, sent by electronic mail or
otherwise, be effective when deposited in the mails, delivered to the telegraph
company, telecopied, confirmed by telex answerback, sent by electronic mail and
confirmed in writing, or otherwise delivered (or confirmed by a signed receipt),
respectively, addressed as aforesaid; except that notices and other
communications to the Collateral Trustee shall not be effective until received
by the Collateral Trustee. Delivery by telecopier of an executed counterpart of
any amendment or waiver of any provision of this Agreement or of any Security
Agreement Supplement or Schedule hereto shall be effective as delivery of an
original executed counterpart thereof.
     Section 26. Continuing Security Interest; Assignments and Transfer under
the Parity Lien Documents. This Agreement shall create a continuing security
interest in the Collateral and shall (a) remain in full force and effect until
the Discharge of Parity Lien Obligations has occurred, (b) be binding upon each
Grantor, its successors and assigns and (c) inure, together with the rights and
remedies of the Collateral Trustee hereunder, to the benefit of the Secured
Parties and their respective successors and permitted assigns. Without limiting
the generality of the foregoing clause (c), any Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations hereunder to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as provided in the Parity Lien Documents.
     Section 27. Release; Termination. (a) Upon any sale, lease, transfer or
other disposition of any item of Collateral of any Grantor in accordance with
the terms of the Parity Lien Documents, the Collateral Trustee will, at such
Grantor’s expense, execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby; provided,
however, that (i) at the time of such request and such release no Default shall
have occurred and be continuing, (ii) such Grantor shall have delivered to the
Collateral Trustee, at least ten Business Days prior to the date of the proposed
release, a written request for release describing the item of Collateral and the
terms of the sale, lease, transfer or other disposition in reasonable detail,
including, without limitation, the price thereof and any expenses in connection
therewith, together with a form of release for execution by the Collateral
Trustee and a certificate of such Grantor and, if reasonably requested by the
Collateral Trustee, an opinion of counsel to the effect that the transaction is
in compliance with the Parity Lien Documents and as to such other matters as the
Collateral Trustee may request and (iii) the proceeds of any such sale, lease,
transfer or other disposition required to be applied, or any payment to be made
in connection therewith, in accordance the Parity Lien Documents shall, to the
extent so required, be paid or made to, or in accordance with the instructions
of, the Collateral Trustee when and as required under the Parity Lien Documents.
     (b) Upon the occurrence of the conditions set forth in the Collateral Trust
Agreement, the security interest granted hereby shall automatically terminate
hereunder and of record and all rights to the Collateral shall revert to
Grantors. Upon any such termination the Collateral Trustee shall, at Grantors’
expense, execute and deliver to Grantors or otherwise authorize the filing of
such documents as Grantors shall reasonably request, including financing
statement amendments to evidence such termination. To the extent a release is
expressly permitted pursuant to Section 4.1 of the Collateral Trust Agreement,
the Liens granted herein shall be deemed to be automatically released and such
property shall automatically revert to the applicable Grantor with no further
action on the part of any Person. The Collateral Trustee shall, at Grantor’s
expense, execute and deliver or otherwise authorize the filing of such documents
as Grantors shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Trustee, including financing statement amendments
to evidence such release.
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



29

     The Collateral Trustee shall release all or any portion of the Collateral
solely on the terms and subject to the condition set forth in Section 4.1 of the
Collateral Trust Agreement.
     Section 28. Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier (or other electronic transmission) shall be effective as
delivery of an original executed counterpart of this Agreement.
     Section 29. The Mortgages. In the event that any of the Collateral
hereunder is also subject to a valid and enforceable Lien under the terms of any
Mortgage and the terms of such Mortgage are inconsistent with the terms of this
Agreement, then with respect to such Collateral, the terms of such Mortgage
shall be controlling in the case of fixtures and real estate leases, letting and
licenses of, and contracts and agreements relating to the lease of, real
property, and the terms of this Agreement shall be controlling in the case of
all other Collateral.
     Section 30. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to its conflict of law principles that would cause the law of another
jurisdiction to apply (other than Sections 5-1401 and 5-1402 of the New York
General Obligations Law).
[Remainder of page left blank]
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



30

     IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            TERREMARK WORLDWIDE, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131

            TERREMARK NORTH AMERICA, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131

            TERREMARK EUROPE, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



31

            TERRENAP DATA CENTERS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131

            PARK WEST TELECOMMUNICATIONS INVESTORS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131

            TECOTA SERVICES CORP.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



32

            TECHNOLOGY CENTER OF THE AMERICAS, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131

            TERREMARK FEDERAL GROUP, INC.
      By:   /s/ Nelson Fonseca         Name:   Nelson Fonseca        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131

            TERREMARK FINANCIAL SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



33

            TERREMARK FORTUNE HOUSE #1, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131

            TERREMARK LATIN AMERICA, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131

            TERREMARK MANAGEMENT SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



34

            TERREMARK REALTY, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131

            TERREMARK TECHNOLOGY CONTRACTORS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131

            TERREMARK TRADEMARK HOLDINGS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131
Terremark — Security Agreement



--------------------------------------------------------------------------------



 



35

            TERRENAP SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131

            SPECTRUM TELECOMMUNICATIONS CORP.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131

            NAP OF THE CAPITAL REGION, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131



--------------------------------------------------------------------------------



 



36

            NAP WEST, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131



--------------------------------------------------------------------------------



 



Exhibit A to the
Security Agreement
FORM OF SECURITY AGREEMENT SUPPLEMENT
[Date of Security Agreement Supplement]
U.S. Bank National Association,
  as the Collateral Trustee for the
  Secured Parties referred to in the
Collateral Trust Agreement referred to below
60 Livingston Avenue
EP-MN WS3C
St. Paul, MN 55107-2292
Attn: Corporate Trust Administration
TERREMARK WORLDWIDE, INC.
Ladies and Gentlemen:
     Reference is made to (i) the Indenture dated as of June 24, 2009 (the
“Indenture”), among Terremark Worldwide, Inc., a Delaware corporation, the
Guarantors (as defined therein), and The Bank of New York Mellon Trust Company,
N.A., as trustee (the “Trustee”), (ii) the Security Agreement dated June 24,
2009 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) made by the Grantors from time to time
party thereto in favor of U.S. Bank National Association, (“US Bank”), as
collateral trustee (in such capacity, and together with any successor collateral
trustee appointed pursuant to the Collateral Trust Agreement, the “Collateral
Trustee”), for the Secured Parties and (iii) the Collateral Trust Agreement
among the Company, the other Grantors, the Collateral Trustee, the Trustee and
the other parties party thereto (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Collateral Trust Agreement”).
Terms defined in the Indenture, Collateral Trust Agreement or the Security
Agreement and not otherwise defined herein are used herein as defined in the
Indenture, Collateral Trust Agreement or the Security Agreement, as the context
may require.
     SECTION 1. Grant of Security. The undersigned hereby grants to the
Collateral Trustee, for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in and to all of the Collateral
of the undersigned, whether now owned or hereafter acquired by the undersigned,
wherever located and whether now or hereafter existing or arising, including,
without limitation, the property and assets of the undersigned set forth on the
attached supplemental schedules to the Schedules to the Security Agreement.
     SECTION 2. Security for Obligations. The grant of a security interest in,
the Collateral by the undersigned under this Security Agreement Supplement and
the Security Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing under or in respect of the Parity Lien
Documents, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Terremark — Form of Security Agreement Supplement

 



--------------------------------------------------------------------------------



 



     SECTION 3. Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through IX to Schedules I through IX,
respectively, to the Security Agreement, and the undersigned hereby certifies,
as of the date first above written, that such supplemental schedules have been
prepared by the undersigned in substantially the form of the equivalent
Schedules to the Security Agreement and are complete and correct.
     SECTION 4. Representations and Warranties. The undersigned hereby makes
each representation and warranty set forth in Section 8 of the Security
Agreement (as supplemented by the attached supplemental schedules) to the same
extent as each other Grantor.
     SECTION 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned.
     SECTION 6. Governing Law. This Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to its conflict of law principles that would cause the law of
another jurisdiction to apply (other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law).

            Very truly yours,

[NAME OF ADDITIONAL GRANTOR]
      By:           Title:             

Address for notices:
_______________________
_______________________
_______________________
Terremark — Form of Security Agreement Supplement

 



--------------------------------------------------------------------------------



 



Exhibit B to the
Security Agreement
FORM OF ACCOUNT CONTROL AGREEMENT
     ACCOUNT CONTROL AGREEMENT (this “Agreement”) dated as of [___, ___],
among___, a ___(the “Grantor”), [___], as Collateral Trustee (the “Secured
Party”), and ___, a ___(“___”), as depository bank (the “Account Holder”).
     PRELIMINARY STATEMENTS:
     (1) The Grantor has granted the Secured Party a security interest (the
“Security Interest”) in the following accounts maintained by the Account Holder
for the Grantor (each, an “Account” and collectively, the “Accounts”):
     [Insert account numbers and other identifying information.]
     (2) Terms defined in Article 8 or 9 of the Uniform Commercial Code in
effect in the State of New York (“N.Y. Uniform Commercial Code”) are used in
this Agreement as such terms are defined in such Article 8 or 9.
     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements contained herein, the parties hereto hereby agree as follows:
     SECTION 1. The Accounts. Each of the Grantor and Account Holder represents
and warrants to, and agrees with, the Secured Party that:
     (a) The Account Holder maintains each Account for the Grantor, and all
property (including, without limitation, all funds and financial assets) held by
the Account Holder for the account of the Grantor is, and will continue to be,
credited to an Account in accordance with instructions given by the Grantor
(unless otherwise provided herein).
     (b) To the extent that funds are credited to any Account, such Account is a
deposit account. The Account Holder is the bank with which each Account that is
a deposit account is maintained. The Grantor is (i) the Account Holder’s
customer with respect to the Accounts and (ii) the entitlement holder with
respect to financial assets credited from time to time to any Account.
     (c) Notwithstanding any other agreement to the contrary, the Account
Holder’s jurisdiction with respect to each Account for purposes of the N.Y.
Uniform Commercial Code is, and will continue to be for so long as the Security
Interest shall be in effect, the State of New York.
     (d) The Grantor and Account Holder do not know of any claim to or interest
in any Account or any property (including, without limitation, funds and
financial assets) credited to any Account, except for claims and interests of
the parties referred to in this Agreement.
Terremark — Form of Account Control Agreement

 



--------------------------------------------------------------------------------



 



     SECTION 2. Control by Secured Party. Upon receipt of a notice from the
Secured Party that the Secured Party will exercise exclusive control over any
Account (a “Notice of Exclusive Control” with respect to such Account) and prior
to a notice from the Secured Party that such Notice of Exclusive Control is
terminated, the Account Holder will comply with (i) all instructions directing
disposition of the funds in any and all of the Accounts, (ii) all notifications
and entitlement orders that the Account Holder receives directing it to transfer
or redeem any financial asset in any and all of the Accounts, and (iii) all
other directions concerning any and all of the Accounts, including, without
limitation, directions to distribute to the Secured Party proceeds of any such
transfer or redemption or interest or dividends on property (including, without
limitation, funds and financial assets) in any and all of the Accounts (any such
instruction, notification or direction referred to in clause (i), (ii) or
(iii) above being an “Account Direction”), in each case of clauses (i), (ii) and
(iii) above originated by the Secured Party without further consent by the
Grantor or any other Person.
     SECTION 3. Grantor’s Rights in Accounts.
     (a) Except as otherwise provided in this Section 3, the Account Holder will
comply with Account Directions and other directions concerning each Account
originated by the Grantor without further consent by the Secured Party.
     (b) Upon receipt of a Notice of Exclusive Control and prior to a notice
from the Secured Party that such Notice of Exclusive Control is terminated, the
Account Holder will comply only with Account Directions originated by the
Secured Party and will cease:
     (i) complying with Account Directions or other directions concerning such
Account originated by the Grantor and
     (ii) distributing to the Grantor interest and dividends on property
(including, without limitation, funds and financial assets) in such Account.
     SECTION 4. Priority of Secured Party’s Security Interest. (a) The Account
Holder (i) subordinates to the Security Interest and in favor of the Secured
Party any security interest, lien, or right of recoupment or setoff that the
Account Holder may have, now or in the future, against any Account or property
(including, without limitation, any funds and financial assets) credited to any
Account, and (ii) agrees that it will not exercise any right in respect of any
such security interest or lien or any such right of recoupment or setoff until
the Security Interest is terminated, except that the Account Holder (A) will
retain its prior security interest and lien on property credited to any Account,
(B) may exercise any right in respect of such security interest or lien, and
(C) may exercise any right of recoupment or setoff against any Account, in the
case of clauses (A), (B) and (C) above, to secure or to satisfy, and only to
secure or to satisfy, payment (1) for such property, (2) for its customary fees
and expenses for the routine maintenance and operation of such Account, and
(3) if such Account is a deposit account, for the face amount of any items that
have been credited to such Account but are subsequently returned unpaid because
of uncollected or insufficient funds.
     (b) The Account Holder will not enter into any other agreement with any
Person relating to Account Directions or other directions with respect to any
Account.
     SECTION 5. Statements, Confirmations, and Notices of Adverse Claims.
(a) Upon request by the Secured Party, the Account Holder will send copies of
all statements and confirmations for each Account simultaneously to the Secured
Party and the Grantor.
Terremark — Form of Account Control Agreement

 



--------------------------------------------------------------------------------



 



     (b) When the Account Holder knows of any claim or interest in any Account
or any property (including, without limitation, funds and financial assets)
credited to any Account other than the claims and interests of the parties
referred to in this Agreement, the Account Holder will promptly notify the
Secured Party and the Grantor of such claim or interest.
     SECTION 6. The Account Holder’s Responsibility. (a) Except for permitting a
withdrawal, delivery, or payment in violation of Section 3, the Account Holder
will not be liable to the Secured Party for complying with Account Directions or
other directions concerning any Account from the Grantor that are received by
the Account Holder before the Account Holder receives and has a reasonable
opportunity to act on a Notice of Exclusive Control.
     (b) The Account Holder will not be liable to the Grantor or the Secured
Party for complying with a Notice of Exclusive Control or with an Account
Direction or other direction concerning any Account originated by the Secured
Party, even if the Grantor notifies the Account Holder that the Secured Party is
not legally entitled to issue the Notice of Exclusive Control or Account
Direction or such other direction unless the Account Holder takes the action
after it is served with an injunction, restraining order, or other legal process
enjoining it from doing so, issued by a court of competent jurisdiction, and had
a reasonable opportunity to act on the injunction, restraining order or other
legal process.
     (c) This Agreement does not create any obligation of the Account Holder
except for those expressly set forth in this Agreement and in Article 4 of the
N.Y. Uniform Commercial Code. In particular, the Account Holder need not
investigate whether the Secured Party is entitled under the Secured Party’s
agreements with the Grantor to give an Account Direction or other direction
concerning any Account or a Notice of Exclusive Control. The Account Holder may
rely on notices and communications it believes given by the appropriate party.
     SECTION 7. Indemnity. The Grantor will indemnify the Account Holder, its
officers, directors, employees and agents against claims, liabilities and
reasonable out-of-pocket expenses arising out of this Agreement (including,
without limitation, reasonable attorney’s fees and disbursements), except to the
extent the claims, liabilities or expenses are caused by the Account Holder’s
gross negligence or willful misconduct as found by a court of competent
jurisdiction in a final judgment.
     SECTION 8. Termination; Survival. (a) The Secured Party may terminate this
Agreement by notice to the Account Holder and the Grantor. If the Secured Party
notifies the Account Holder that the Security Interest has terminated, this
Agreement will immediately terminate.
     (b) The Account Holder may terminate this Agreement on 60 days’ prior
notice to the Secured Party and the Grantor, provided that before such
termination the Account Holder and the Grantor shall make arrangements to
transfer the property (including, without limitation, all funds and financial
assets) credited to each Account to another Account Holder that shall have
executed, together with the Grantor, a control agreement in favor of the Secured
Party in respect of such property in substantially the form of this Agreement or
otherwise in form and substance satisfactory to the Secured Party.
     (c) Sections 6 and 7 will survive termination of this Agreement.
     SECTION 9. Governing Law. This Agreement and each Account will be governed
by the law of the State of New York without regard to its conflict of law
principles that would cause the law of another jurisdiction to apply (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law). The Account
Holder and the Grantor may not change the law governing any Account without the
Secured Party’s express prior written agreement.
Terremark — Form of Account Control Agreement

 



--------------------------------------------------------------------------------



 



     SECTION 10. Entire Agreement. This Agreement is the entire agreement, and
supersedes any prior agreements, and contemporaneous oral agreements, of the
parties concerning its subject matter.
     SECTION 11. Amendments. No amendment of, or waiver of a right under, this
Agreement will be binding unless it is in writing and signed by the party to be
charged.
     SECTION 12. Financial Assets. The Account Holder agrees with the Secured
Party and the Grantor that, to the fullest extent permitted by applicable law,
all property (other than funds) credited from time to time to any Account will
be treated as financial assets under Article 8 of the N.Y. Uniform Commercial
Code.
     SECTION 13. Notices. Any notice or other communication to a party under
this Agreement shall be in writing (except that Account Directions may be given
orally), shall be sent to the party’s address set forth under its name below or
to such other address as the party may notify the other parties and shall be
effective on receipt.
     SECTION 14. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Grantor, the Secured Party and the Account
Holder, and thereafter shall be binding upon and inure to the benefit of the
Grantor, the Secured Party and the Account Holder and their respective
successors and assigns.
     SECTION 15. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an original executed counterpart of
this Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

Address:
_________________________
_________________________
Terremark — Form of Account Control Agreement

 



--------------------------------------------------------------------------------



 



            [___], as
Collateral Trustee
      By:           Name:           Title:        

Address:
_______________________
_______________________
_______________________

            [NAME OF ACCOUNT HOLDER]
      By:           Name:           Title:        

Address:
_______________________
_______________________
_______________________
Terremark — Form of Account Control Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Statements of the various Accounts showing the property credited to each
Account]

 



--------------------------------------------------------------------------------



 



Exhibit C to the
Security Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
     INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated June 24, 2009, is made by the Persons listed on the signature
pages hereof (collectively, the “Grantors”) in favor of U.S. Bank National
Association, (“US Bank”), as collateral trustee (the “Collateral Trustee”) for
the Secured Parties (as defined in the Indenture referred to below).
     WHEREAS, Terremark Worldwide, Inc., a Delaware corporation (the “Company”)
and the Grantors have entered into an Indenture dated as of June 24, 2009 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Indenture”), with The Bank of New York Mellon Trust Company, N.A., as
trustee, (the “Trustee”) and the Guarantors party thereto.
     WHEREAS, the Company and the Grantors have entered into a Collateral Trust
Agreement with the Collateral Trustee, the Trustee and the other parties party
thereto (the “Collateral Trust Agreement”). Terms defined in the Indenture or
the Collateral Trust Agreement and not otherwise defined herein are used herein
as defined in the Indenture or Collateral Trust Agreement.
     WHEREAS, as a condition precedent to the entry into the Parity Lien
Documents by the Parity Lien Representatives and the other holders of Parity
Lien Obligations, each Grantor has executed and delivered that certain Security
Agreement dated June 24, 2009, made by the Grantors to the Collateral Trustee
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”).
     WHEREAS, under the terms of the Security Agreement, the Grantors have
granted to the Collateral Trustee, for the ratable benefit of the Secured
Parties, a security interest in, among other property, certain intellectual
property of the Grantors, and have agreed as a condition thereof to execute this
IP Security Agreement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor agrees as follows:
     SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Trustee for the ratable benefit of the Secured Parties a security interest in
all of such Grantor’s right, title and interest in and to the following (the
“Collateral”):
     (i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
     (ii) the trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);
Terremark — Form of IP Security Agreement

 



--------------------------------------------------------------------------------



 



     (iii) all copyrights, whether registered or unregistered, now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);
     (iv) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (v) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and
     (vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.
     SECTION 2. Security for Obligations. The grant of a security interest in
the Collateral by each Grantor under this IP Security Agreement secures the
payment of all Secured Obligations of such Grantor now or hereafter existing
under or in respect of the Parity Lien Documents, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, premiums, penalties, fees, indemnifications, contract causes of
action, costs, expenses or otherwise. Without limiting the generality of the
foregoing, this IP Security Agreement secures, as to each Grantor, the payment
of all amounts that constitute part of the Secured Obligations and that would be
owed by such Grantor to any Secured Party under the Parity Lien Documents but
for the fact that such Secured Obligations are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving a Grantor.
     SECTION 3. Recordation. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer record this IP Security
Agreement.
     SECTION 4. Execution in Counterparts. This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
     SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Trustee
with respect to the Collateral are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.
     SECTION 6. Governing Law. This IP Security Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York without
regard to its conflict of law principles that would cause the law of another
jurisdiction to apply (other than Sections 5-1401 and 5-1402 of the New York
General Obligations Law).
Terremark — Form of IP Security Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to
be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

            TERREMARK WORLDWIDE, INC.
      By:           Name:           Title:        

Address for notices:
_______________________
_______________________
_______________________

            [SUBSIDIARY].
      By:           Name:           Title:        

Address for notices:
_______________________
_______________________
_______________________
Terremark — Form of IP Security Agreement

 



--------------------------------------------------------------------------------



 



            [SUBSIDIARY].
      By:           Name:           Title:        

Address for notices:
_______________________
_______________________
_______________________
Terremark — Form of IP Security Agreement

 



--------------------------------------------------------------------------------



 



Exhibit D to the
Security Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT
     INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (“IP Security Agreement
Supplement”) dated [___, ___], is made by the Person listed on the signature
page hereof (the “Grantor”) in favor of U.S. Bank National Association, (“US
Bank”), as collateral trustee (the “Collateral Trustee”) for the Secured Parties
(as defined in the Indenture referred to below).
     WHEREAS, Terremark Worldwide, Inc., a Delaware corporation, has entered
into an Indenture dated as of June 24, 2009 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Indenture”), with The
Bank of New York Mellon Trust Company, N.A., as trustee, (the “Trustee”) and the
Guarantors party thereto.
     WHEREAS, the Company and the Grantors have entered into a Collateral Trust
Agreement with the Collateral Trustee, the Trustee and the other parties party
thereto (the “Collateral Trust Agreement”). Terms defined in the Indenture or
the Collateral Trust Agreement and not otherwise defined herein are used herein
as defined in the Indenture or Collateral Trust Agreement.
     WHEREAS, pursuant to the Indenture and the Collateral Trust Agreement, the
Grantor and certain other Persons have executed and delivered that certain
Security Agreement dated June 24, 2009 made by the Grantor and such other
Persons to the Collateral Trustee (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
and that certain Intellectual Property Security Agreement dated June 24, 2009
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “IP Security Agreement”).
     WHEREAS, under the terms of the Security Agreement, the Grantor has granted
to the Collateral Trustee, for the ratable benefit of the Secured Parties, a
security interest in the Additional Collateral (as defined in Section 1 below)
of the Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees as follows:
     SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Trustee, for the ratable benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in and to the following (the
“Additional Collateral”):
     (i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
     (ii) the trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);
Terremark — Form of IP Security Agreement Supplement

 



--------------------------------------------------------------------------------



 



     (iii) the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto (the “Copyrights”);
     (iv) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (v) all any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and
     (vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.
     SECTION 2. Supplement to Security Agreement. Schedule VI to the Security
Agreement is, effective as of the date hereof, hereby supplemented to add to
such Schedule the Additional Collateral.
     SECTION 3. Security for Obligations. The grant of a security interest in
the Additional Collateral by the Grantor under this IP Security Agreement
Supplement secures the payment of all Secured Obligations of the Grantor now or
hereafter existing under or in respect of the Parity Lien Documents, whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
     SECTION 4. Recordation. The Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer to record this IP
Security Agreement Supplement.
     SECTION 5. Grants, Rights and Remedies. This IP Security Agreement
Supplement has been entered into in conjunction with the provisions of the
Security Agreement. The Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Collateral Trustee with respect to the Additional Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.
     SECTION 6. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to its conflict of law principles that would cause the law of
another jurisdiction to apply (other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law).
Terremark — Form of IP Security Agreement Supplement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement
Supplement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

Address for notices:
_______________________
_______________________
_______________________
Terremark — Form of IP Security Agreement Supplement

 